Citation Nr: 9908089	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
joints and back.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for anxiety and 
depression.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The record reflects that the appellant served on active duty 
from April 1979 to October 1989 and also had a prior period 
of service which has not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1996, October 1997, December 1997, 
and February 1998 rating decisions of Department of Veterans 
Affairs (VA) Regional Offices (RO).  The May 1996 decision 
was made by the Winston-Salem, North Carolina, RO.  The 
appellant moved to Alabama, and his claims file was 
transferred to the RO in Montgomery, Alabama.  In the May 
1996 rating decision, the RO denied a total rating for 
compensation based upon individual unemployability.  In the 
October 1997 rating decision, the RO denied service 
connection for heart disease and for arthritis of joint and 
back.  In the December 1997 rating decision, the RO denied 
service connection for emphysema.  In the February 1998 
rating decision, the RO denied service connection for anxiety 
and depression.


REMAND

Of record is a DD214, which shows that the appellant served 
on active duty from April 1979 to October 1989; however, the 
DD214 shows that the appellant had nine years of service 
prior to the period between April 1979 and October 1989.  In 
a July 1990 rating decision, the RO stated that the claims 
were being rated "on unverified military service prior to 4-
12-79."  The record reflects that the appellant's prior 
period of service has not been verified.  In a May 1996 
letter, the veteran requested that the service medical 
records from this period of service be added to the claims 
file.  The Board notes that the service medical records from 
the prior period of service are not presently in the claims 
file and therefore remand is required to obtain these records 
and place them in the claims file.

In an April 1994 remand order, the Board noted in the 
Introduction section that the veteran had claimed a temporary 
total rating for gallbladder surgery.  The Board further 
construed a May 1992 statement from the veteran as a notice 
of disagreement with a March 1992 rating decision which had 
denied service connection for gallbladder surgery.  The Board 
referred the matter to the RO for appropriate action, i.e., 
issuing a statement of the case.  However, the Board notes 
that the RO has never issued a statement of the case on this 
issue.  In numerous written submissions, the appellant has 
repeatedly asked about the status of this claim.  The RO is 
instructed on remand to issue a statement of the case as to 
this issue.

The appellant is service connected for cervical strain and 
lumbosacral strain.  The cervical strain is evaluated by 
analogy under Diagnostic Code 5290-5295, and the lumbosacral 
strain is evaluated under Diagnostic Code 5295.  See 
38 C.F.R. Part 4, Diagnostic Code 5295 (1998).  Diagnostic 
Code 5295 provides the following:

Severe lumbosacral strain; with listing 
of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion . . . . 
40 percent disabling

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position . . . . 
20 percent disabling

With characteristic pain on motion . . . 
. 10 percent disabling

With slight subjective symptoms only . . 
. . 0 percent disabling

Id.  (Emphasis added.)

The RO denied service connection for arthritis in the 
cervical spine and lumbar spine based on the failure of 
evidence of arthritis both in service and with one year 
following service.  The 40 percent evaluation under 
Diagnostic Code 5295 specifically contemplates osteoarthritic 
changes.  The RO must consider whether the arthritic changes 
in the cervical spine and lumbar spine are part of the 
service-connected cervical strain and lumbar strain.  The 
Board believes that the RO's determination should be based 
upon a medical opinion.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to verify the appellant's 
period of service prior to the service 
between April 1979 to October 1989 and 
obtain the service medical records from 
that period of service.  Upon receipt of 
the service medical records (and any 
other records submitted by the 
appellant), the RO must readjudicate the 
claims for service connection.

2.  The RO must send the appellant a 
statement of the case in response to his 
May 1992 notice of disagreement with the 
March 1992 rating decision which denied 
service connection for gallbladder 
surgery and thereby effectively denied 
the veteran's claim for a temporary total 
rating under 38 C.F.R. § 4.29 for the 
gallbladder surgery.

3.  The RO is to reconsider the claim for 
service connection for arthritis in the 
cervical spine and lumbar spine and 
should base its determination on a 
medical opinion.  

4.  The appellant is placed on notice 
that he has a duty to submit evidence of 
well-grounded claims for service 
connection for heart disease, service 
connection for emphysema, and service 
connection for anxiety and depression.  
Evidence of a well-grounded claim would 
include evidence of a current disability 
and competent medical evidence linking 
the current disability to a disease 
contracted or injury sustained in service 
or to another service-connected 
disability.  If the appellant has a 
medical opinion or other medical evidence 
which shows a link or connection between 
his current disabilities and a disease or 
injury in service or a service-connected 
disability, he must submit that evidence.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The claim 
for a total rating for compensation based upon individual 
unemployability is held in abeyance.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


